2019 WI 40

                  SUPREME COURT                OF   WISCONSIN
CASE NO.:               2016AP1276-CR
COMPLETE TITLE:         State of Wisconsin,
                                  Plaintiff-Respondent,
                             v.
                        Nelson Garcia, Jr.,
                                  Defendant-Appellant-Petitioner.

                            REVIEW OF DECISION OF THE COURT OF APPEALS
                            Reported at 382 Wis. 2d 269,915 N.W.2d 729
                                       (2018 – unpublished)

OPINION FILED:          April 19, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          April 10, 2019

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Milwaukee
   JUDGE:               William S. Pocan

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   ABRAHAMSON, J. did not participate.

ATTORNEYS:


       For the defendant-appellant-petitioner, there were briefs
filed    by       Pamela   Moorshead,    assistant   state    public   defender.
There was an oral argument by Pamela Moorshead.


       For the plaintiff-respondent, there was a brief filed by
Katherine D. Lloyd, assistant attorney general, with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Katherine D. Lloyd.


       An    amicus     curiae   brief   was    submitted    on   behalf   of   The
Innocence Project, Inc., and The Wisconsin Innocence Project of
the    Frank       J.   Remington   Center,    University    of   Wisconsin     Law
School, by Keith A. Findley and Wisconsin Innocence Project,
Madison. With whom on the brief was Alexis Agathocleous and The
Innocence    Project,    Inc.,       New   York,   New    York.




                                 2
                                                                     2019 WI 40
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2016AP1276-CR
(L.C. No.   2012CF104)

STATE OF WISCONSIN                         :            IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent,
                                                                  FILED
      v.                                                     APR 19, 2019

Nelson Garcia, Jr.,                                             Sheila T. Reiff
                                                             Clerk of Supreme Court

            Defendant-Appellant-Petitioner.




      ¶1    PER CURIAM.       The decision of the court of appeals is
affirmed by an equally divided Court.
      ¶2    SHIRLEY      S.     ABRAHAMSON,      J.,        withdrew          from
participation.
    No.   2016AP1276-CR




1